Citation Nr: 0707369	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  96-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  His military records show that he served in 
the Republic of Vietnam in the United States Marine Corps, 
and that his decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a chronic low 
back disability.  During the course of the appeal, the claims 
file was transferred to the custody of the Buffalo, New York, 
VA Regional Office (RO), which is now the agency of original 
jurisdiction.

The procedural history of this appeal shows that in December 
2001, the Board remanded the case to the RO for additional 
evidentiary and procedural development, pursuant to a 
February 2001 order of the United States Court of Appeals for 
Veterans Claims, which vacated an April 1997 decision of the 
Board, which, inter alia, denied the veteran's appeal for 
service connection for an acquired psychiatric disorder, 
service connection for a low back disability, and entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  In a March 2006 
rating decision, the veteran was service-connected and rated 
100 percent disabled for post-traumatic stress disorder.  As 
such, the issues of service connection for a psychiatric 
disorder and TDIU are no longer before the Board for 
appellate review.


FINDING OF FACT

A chronic low back disability did not have its onset during 
active military service.




CONCLUSION OF LAW

A chronic low back disability was not incurred during active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
although the veteran's claim for VA compensation for a low 
back disability was received prior to the implementation of 
the VCAA, the VCAA became law during the course of the appeal 
and he was thus duly notified of its provisions in 
correspondence dated in May 2002, November 2005, and December 
2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Although his service medical records only include the report 
of his February 1968 induction examination, the claims file 
reflects that an extensive effort was undertaken by VA to 
obtain his complete service medical records and that no 
further additional records were found despite this effort.  
In September 2003, the National Personnel Records Center 
responded to VA's request that no other records existed and 
that expending further effort to locate any additional 
service medical records would be futile.  Otherwise, VA has 
obtained those medical and administrative records relevant to 
the veteran's successful claim for disability benefits from 
the Social Security Administration (SSA), as well as all 
relevant VA medical records that pertain to his treatment for 
low back complaints for the period from 1991 to 2006.  
Furthermore, a medical nexus opinion addressing the issue on 
appeal has also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Court's 
decision addressed how the VCAA provisions pertained to 
increased rating and earlier effective date claims.  Pursuant 
to the Dingess decision, VA sent notice to the veteran, via 
correspondence dated in March 2006 and November 2006, of how 
the VCAA provisions pertained to increased rating and earlier 
effective date claims.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual background and analysis

The veteran claims entitlement to VA compensation for a 
chronic low back disability.  His essential contention is 
that during his first month of basic training in February 
1968, an overzealous Marine Corp drill instructor jumped on 
the veteran's back while he was performing push-ups, causing 
a straining injury to his lower back.  The veteran states 
that he was treated for a back injury immediately afterwards, 
and spent several days on light duty recuperating from it.  
Thereafter, from that time forward, he continued to 
experience recurrent, chronic low back pain, and he believed 
that his current low back diagnoses were all attributable to 
this precipitating injury in service.  

The veteran's service medical records consist solely of his 
enlistment examination report, conducted in February 1968, 
which shows normal findings on clinical evaluation of his 
spine, musculoskeletal system, and neurological system.  In 
the accompanying medical history questionnaire, he denied 
having any history of recurrent back pain.

Post-service medical records from private and VA sources show 
that a chronic low back disability diagnosis was first 
established in July 1991, when a VA magnetic resonance 
imaging study revealed degenerative disc disease at his L5-S1 
vertebrae.  Subsequent VA and private treatment reports, 
including CT studies, myelograms, and X-ray studies, show 
diagnoses of degenerative joint disease, herniated nucleus 
pulposus, and disc bulging with sciatica and radicular 
symptoms, affecting the veteran at the level of his L4-L5 and 
L5-S1 vertebrae.  Some of these records include mention of 
the veteran's account of onset of recurrent low back pain in 
service after a drill instructor jumped on his back, or onset 
of recurrent low back pain in or around 1970, after 
separating from service.  However, the reports contain no 
actual medical opinion that specifically links the veteran's 
low back diagnoses to his period of military service.

Records from the SSA include a November 1992 decision that 
shows that the veteran was employed as a "stationary 
engineer."  Although the SSA noted that the veteran 
experienced a level of impairment associated with his chronic 
low back disability, it determined that he was primarily 
disabled by a chronic psychiatric disorder for purposes of 
entitlement to SSA benefits, and that his period of 
disability began in June 1991.  

The veteran was examined by a VA physician in March 2004.  
The physician acknowledged the veteran's alleged history of 
back injury in service after a drill instructor jumped on his 
back.  He reviewed the veteran's medical history, clinically 
examined him, and diagnosed him with a bulging disc at L4-L5 
and L5-S1 with mild degenerative disease.  In a June 2004 
addendum opinion, the physician presented the following 
commentary:

"(The question to be addressed is if) the injury 
which occurred in the service related to (the 
veteran's) problems now?  The veteran ceased 
working in 1987.  He apparently worked in the 
tire business. On review of the chart and the 
symptoms I feel that it is less likely that his 
present problems are related to the injury which 
he had in the service.  He went many, many of 
years doing heavy work before he began to 
complain about the back and throughout the chart 
I don't see too (sic) any particular emphasis 
related to the back including treatment.  There 
are many complicating factors.  So I still feel 
it is less than likely that the back injury 
suffered in the service which incapacitated him 
for two days is related to the present 
problems."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for a chronic orthopedic 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The Board has considered the evidence of record and finds 
that the weight of the evidence is against the veteran's 
claim for service connection for a chronic low back 
disability.  His service medical records, although 
fragmentary, do not substantiate his account of having 
sustained a low back injury during his first month of active 
duty.  All medical records covering the period after service 
do not objectively establish the existence of a diagnosis of 
a chronic low back disability at any time earlier than July 
1991.  While some of these treatment reports contain an 
acknowledgement of the veteran's historical account of a back 
injury in service, none contain an objective medical opinion 
that actually attributes, or otherwise associates his current 
low back diagnoses with military service.  The VA physician 
who examined the veteran in March 2004, and who presented a 
nexus opinion in a June 2004 addendum, even assumes that the 
veteran's erstwhile unsubstantiated history of a back injury 
in service is true, but then proceeds to state that it is 
less likely that his current low back disability is a result 
of this history.  The VA physician's statements indicate that 
it is more likely that the veteran developed a chronic low 
back disability as a result of physical stress on his back 
that was associated with his post-service career performing 
heavy labor in the tire business.

In view of the foregoing discussion, the Board concludes that 
the objective medical evidence simply does not present a 
nexus of any sort between the veteran's current low back 
diagnoses and his period of active duty.  Therefore, the 
veteran's claim cannot be granted.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2005); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his low back disability and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal 
training in orthopedic medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding the etiology and 
causation of his low back diagnoses.  His statements in this 
regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for a chronic low back disability is 
denied.


____________________________________________
C.  TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


